#26956-a-SLZ

2014 S.D. 70

                          IN THE SUPREME COURT
                                  OF THE
                         STATE OF SOUTH DAKOTA

                                    ****
NATIONWIDE MUTUAL
INSURANCE COMPANY,                         Plaintiff and Appellant,

      v.

BARTON SOLVENTS, INC. and
CITGO PETROLEUM CORPORATION,               Defendants and Appellees.


                                    ****

                  APPEAL FROM THE CIRCUIT COURT OF
                     THE THIRD JUDICIAL CIRCUIT
                     LAKE COUNTY, SOUTH DAKOTA

                                    ****

                     THE HONORABLE TIM D. TUCKER
                               Judge

                                    ****

MITCHELL A. PETERSON
JUSTIN T. CLARKE of
Davenport, Evans, Hurwitz & Smith, LLP
Sioux Falls, South Dakota                  Attorneys for plaintiff
                                           and appellant.


MICHAEL F. TOBIN
GARY J. PASHBY of
Boyce, Greenfield, Pashby & Welk, LLP
Sioux Falls, South Dakota                  Attorneys for defendant and
                                           appellee Barton Solvents, Inc.

                                    ****
                                           ARGUED ON
                                           AUGUST 26, 2014

                                           OPINION FILED 10/01/14
WILLIAM C. GARRY of
Cadwell, Sanford, Deibert & Garry, LLP
Sioux Falls, South Dakota

      and

WILLIAM S. BOOTH of
Eimer, Stahl, Klevorn & Solberg, LLP
Chicago, Illinois                        Attorneys for defendant and
                                         appellee Citgo Petroleum
                                         Corporation.
#26956

ZINTER, Justice

[¶1.]        A.H. Meyer & Sons, Inc. (A.H. Meyer) owned and operated a honey and

beeswax processing plant that exploded. The explosion was caused by heptane

vapors that were ignited by an electrical switch in the plant. Nationwide Mutual

Insurance (Nationwide) paid for the damage and filed suit seeking subrogation from

the supplier and the manufacturer of the heptane. Nationwide pleaded causes of

action for strict liability and negligence premised on the theory that the defendants

failed to adequately warn of heptane’s dangers. Nationwide also pleaded causes of

action for breach of express and implied warranties. The circuit court granted the

defendants’ motion for summary judgment. We affirm.

                            Facts and Procedural History

[¶2.]        A.H. Meyer produced honey and beeswax at its plant in Winfred, South

Dakota. A.H. Meyer was owned by Jack Meyer, Jr. (Jack) and J.B. Meyer (J.B.).

J.B. took over operations from his grandfather, Jack Meyer, Sr. Barton Solvents,

Inc. (Barton Solvents) marketed, sold, and distributed heptane, a highly volatile

and combustible solvent manufactured by CITGO Petroleum Corporation (CITGO).

A.H. Meyer used heptane in its beeswax rendering process. Barton Solvents sold

heptane to A.H. Meyer for over twenty years and had observed A.H. Meyer’s plant

on at least one occasion.

[¶3.]        Barton Solvents delivered the heptane to a 10,000 gallon tank located

outside the plant. The heptane was then pumped and stored in a “kettle,” a 150-

gallon storage tank, inside the plant. Because liquid heptane would occasionally




                                         -1-
#26956

spill from the top of the kettle and vaporize, A.H. Meyer installed a ventilation

system in an attempt remove the heptane vapors from the plant.

[¶4.]         Barton Solvents provided A.H. Meyer with CITGO’s Material Safety

Data Sheet (MSDS) with each delivery. 1 The MSDS was a ten-page document that

described the volatile nature of heptane, listed its potential hazards, and provided

other warnings. The MSDS specifically warned that heptane liquid and vapor were

“extremely flammable” and “may cause flash fire[s].” Right beneath that warning,

the MSDS warned that the “[v]apor may travel considerable distance to source of

ignition and flash back.” The MSDS therefore recommended that heptane be used

only with “adequate” ventilation. The MSDS also warned that “[a]ll electric

equipment should comply with the National Electrical Code.” The National

Electrical Code (NEC) referenced many recommended practices of the National Fire

Protection Association (NFPA). NFPA 497 contained recommended practices for

flammable liquids, gases or vapors, as well as the location and selection of electrical

installations in chemical process areas. By illustration, NFPA 497 recommended a

five-foot distance between heptane and ignition sources such as standard (non-

explosive proof) electrical switches. The recommended practices were to be applied

with “sound engineering judgment.”

[¶5.]         A.H. Meyer suffered two heptane explosions at its plant. The first

explosion occurred in 2004. It was caused when a standard electrical switch,




1.      Barton Solvents also provided warning labels that Jack personally affixed to
        the 10,000 gallon tank.

                                          -2-
#26956

located four feet from heptane, ignited heptane vapors. 2 Jack Meyer, Sr. designed a

new plant following the 2004 explosion. A.H. Meyer contacted Premier

Engineering, Inc., an electrical and mechanical engineering company, for

consultation as to what electrical changes needed to be made to the new facility to

avoid another explosion. Premier Engineering told A.H. Meyer that standard

electrical switches should not be within five feet of heptane. A.H. Meyer also

consulted with the State Fire Marshall regarding risks of fire and explosion.

[¶6.]         In the new plant, standard switches were installed a minimum of five

feet from the kettle and five feet above the floor (because heptane vapor is heavier

than air causing it to sink to the floor). Following reconstruction in 2006, a South

Dakota State Electrical Inspector conducted a final inspection of the building. He

indicated the building “was in compliance with South Dakota Laws and Rules and

the National Electric Code.”

[¶7.]         The explosion at issue occurred in 2009 when heptane spilled from the

kettle and an A.H. Meyer employee pressed a standard switch to turn off a pump.

Duane Wolf, a mechanical engineer, was retained as Nationwide’s expert witness in

this litigation. He concluded through experimental tests that the ventilation

system A.H. Meyer installed possibly had the opposite effect that was intended: it

stirred up heptane vapors and moved them more than five feet to a point where

they were ignited by the standard electrical switch.




2.      As early as 1986, A.H. Meyer was aware that heptane vapors could be ignited
        by standard electrical switches.

                                         -3-
#26956

[¶8.]        Nationwide filed suit against Barton Solvents and CITGO on causes of

action alleging strict liability, negligence, breach of express warranty, breach of

implied warranty of fitness for a particular purpose, and breach of implied warranty

of merchantability. All theories were directly or indirectly based on the contention

that Barton Solvents and CITGO provided inadequate warnings of the dangers of

the use of heptane.

[¶9.]        Barton Solvents and CITGO moved for summary judgment. They

argued that A.H. Meyer failed to meet its summary judgment burden of identifying

specific facts showing inadequacy of the warnings. The circuit court agreed with

the defendants and granted summary judgment. On appeal, Nationwide contends

that summary judgment was inappropriate because material issues of disputed fact

existed with respect to the adequacy of the warnings.

                                       Decision

[¶10.]       Summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” SDCL 15-6-56(c). “We view all

reasonable inferences drawn from the facts in the light most favorable to the non-

moving party.” Luther v. City of Winner, 2004 S.D. 1, ¶ 6, 674 N.W.2d 339, 343

(quoting Roden v. Gen. Cas. Co. of Wis., 2003 S.D. 130, ¶ 5, 671 N.W.2d 622, 624).

“The nonmoving party, however, must present specific facts showing that a genuine,

material issue for trial exists.” Hass v. Wentzlaff, 2012 S.D. 50, ¶ 11, 816 N.W.2d
96, 101 (quoting Saathoff v. Kuhlman, 2009 S.D. 17, ¶ 11, 763 N.W.2d 800, 804).


                                          -4-
#26956

Therefore, “[e]ntry of summary judgment is mandated against a party who fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Id.

(quoting W. Consol. Coop. v. Pew, 2011 S.D. 9, ¶ 19, 795 N.W.2d 390, 396). A

sufficient showing requires that “[t]he party challenging summary judgment . . .

substantiate his allegations with sufficient probative evidence that would permit a

finding in his favor on more than mere speculation, conjecture, or fantasy.” Quinn

v. Farmers Ins. Exch., 2014 S.D. 14, ¶ 20, 844 N.W.2d 619, 624-25 (quoting Stern

Oil Co. v. Brown, 2012 S.D. 56, ¶ 8, 817 N.W.2d 395, 398).

Products Liability

[¶11.]         Nationwide argues that the defendants were negligent and strictly

liable because they failed to give adequate warnings of the dangers posed by A.H.

Meyer’s use of heptane. Nationwide contends that the warnings were inadequate

because Barton Solvents knew of A.H. Meyer’s use of heptane, A.H. Meyer complied

with the NFPA 497 five-foot spacing electrical equipment recommendation, but the

explosion still occurred. Nationwide contends that a disputed question of material

fact exists regarding the adequacy of the warning.

[¶12.]         Barton Solvents and CITGO concede that the explosion occurred even

though A.H. Meyer complied with the five-foot spacing recommendation. However,

they contend that Nationwide failed to identify expert testimony or any evidence

indicating the MSDS, NEC, and NFPA 497 warnings were inadequate. They

further contend that even though the electrical switch met the five-foot spacing

recommendation, the mere fact of an accident is insufficient to prove negligence or

strict liability.
                                          -5-
#26956

[¶13.]       Negligence in products liability actions involving inadequate warnings

requires a plaintiff to “show that the manufacturer or seller failed to exercise

reasonable care to inform those expected to use the product of its condition or of the

facts which make it likely to be dangerous.” Jahnig v. Coisman, 283 N.W.2d 557,

560 (S.D. 1979) (citing Restatement (Second) of Torts § 388 (1965); Dougherty v.

Hooker Chem. Corp., 540 F.2d 174, 177 (3rd Cir. 1976)). “Strict liability arises when

a manufacturer ‘sells any product in a defective condition unreasonably dangerous

to the user or consumer.’” Burley v. Kytec Innovative Sports Equip., Inc., 2007 S.D.
82, ¶ 32, 737 N.W.2d 397, 408 (quoting Peterson v. Safway Steel Scaffolds Co., 400
N.W.2d 909, 912 (S.D. 1987)). A “manufacturer’s failure to adequately warn

render[s] the product unreasonably dangerous without regard to the reasonableness

of the failure to warn judged by negligence standards.” Id. ¶ 35, 737 N.W.2d at 409

(quoting Peterson, 400 N.W.2d at 912). The product does not need to be defective

itself. Id. (quoting Jahnig, 283 N.W.2d at 560). “Where a manufacturer or seller

has reason to anticipate that danger may result from a particular use of [the]

product, and . . . fails to give adequate warning of such a danger, the product sold

without such warning is in a defective condition within the strict liability doctrine.”

Id. (alteration in original) (quoting Jahnig, 283 N.W.2d at 560).

[¶14.]       Here, Barton Solvents warned A.H. Meyer of the danger associated

with heptane. The MSDS, NEC, and NFPA 497 collectively warned that heptane

was volatile and explosive. They explained the mechanism and mode of potential

injury. The warnings indicated that heptane vapor could travel a “considerable

distance,” and the warnings related the danger of standard electrical switches


                                          -6-
#26956

located near heptane vapors even in a ventilated room. Finally, the warnings

provided recommendations on ways to safely use the product. The warnings

referenced the five-foot spacing recommendation of the NEC and NFPA 497.

[¶15.]       Nationwide argues that those warnings were inadequate because A.H.

Meyer complied with the five-foot spacing recommendation but the explosion still

occurred. Nationwide points out its expert established that the accident was caused

by an electrical switch that was five feet from the kettle. Nationwide’s expert

opined that the ventilation system exacerbated vapors from the spilled heptane and

moved the vapors beyond a five-foot radius. Nationwide contends that once the

scientific validity of this theory of causation was established by its expert in testing,

“no further expert testimony [or evidence was] required” to resist summary

judgment. We disagree

[¶16.]       In many cases, “the fact that an accident occurred” is insufficient in

and of itself to meet the summary judgment burden of identifying specific facts to

support the elements of a plaintiff’s product liability claim. See id. ¶ 38, 737

N.W.2d at 410. “[T]hose resisting summary judgment must show that they will be

able to place sufficient evidence in the record at trial to support findings on all the

elements on which they have the burden of proof.” Chem-Age Indus., Inc. v. Glover,

2002 S.D. 122, ¶ 18, 652 N.W.2d 756, 765 (emphasis added) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S. Ct. 2505, 2511, 91 L. Ed. 2d 202

(1986)).

[¶17.]       In a products liability case premised on alleged inadequate warnings,

both causation and inadequate warnings are separate but necessary elements of


                                           -7-
#26956

negligence and strict liability. They are also elements on which Nationwide bore

the burden of proof at trial. Therefore, to successfully resist summary judgment,

Nationwide was required to provide “an evidentiary basis” for both elements. See

Burley, 2007 S.D. 82, ¶ 32, 737 N.W.2d at 409. Furthermore, product liability often

“involves technical issues which do not easily admit to evidentiary proof and which

lie beyond the comprehension of most jurors.” Id. ¶ 28, 737 N.W.2d at 407 (quoting

Peterson, 400 N.W.2d at 913). Therefore, in attempting to establish the elements of

products liability, “unless it is patently obvious that the accident would not have

happened in the absence of a defect, a plaintiff cannot rely merely on the fact that

an accident occurred.” Id. Expert testimony is generally necessary to establish

elements of negligence and strict liability. Id. ¶¶ 28-39, 737 N.W.2d at 407-11.

[¶18.]         This is not one of those cases in which it is patently obvious that the

accident would not have happened but for an inadequate warning. Nationwide’s

claims are based on the assumption that the warning must have been inadequate

because the five-foot spacing recommendation was followed yet the explosion

occurred. But Nationwide’s theory is also based on the expert opinion that the

ventilation system A.H. Meyer designed and installed had the opposite effect as

intended as it was a contributing cause of the explosion. 3 Moreover, Nationwide



3.       Nationwide’s inadequate warning claim is based on the assumption that the
         five-foot spacing recommendation was inadequate because the ventilation
         system exacerbated and moved the vapors more than five feet. Therefore, we
         reject Nationwide’s argument that the ventilation system is not relevant in
         determining whether the product was defective (inadequate warnings).
         Nationwide made the ventilation system relevant by basing its theory of
         liability on the opinion that the ventilation system made the five-foot spacing
         recommendation inadequate.

                                            -8-
#26956

identified no evidence or expert testimony indicating that the MSDS, NEC, and

NFPA 497 warnings were inadequate; that the defendants breached any standard

of care; or that the defendants did anything wrong. 4 Therefore, although

Nationwide established a scientific possibility for the cause of the explosion, that

evidence did not establish an evidentiary basis that the MSDS, NEC, and NFPA

497 warnings were inadequate.

[¶19.]         Ultimately, Nationwide’s inadequate warning claim is based on

nothing more than the fact of the accident, speculation, and conjecture. Such a

showing is insufficient to resist summary judgment. See Quinn, 2014 S.D. 14, ¶ 20,
844 N.W.2d at 624-25 (“[T]he party challenging summary judgment must

substantiate his allegations with sufficient probative evidence that would permit a

finding in his favor on more than mere speculation, conjecture, or fantasy.” (quoting

Stern Oil Co., 2012 S.D. 56, ¶ 8, 817 N.W.2d at 398)).

[¶20.]         Nationwide, however, also points out that Barton Solvents knew that

A.H. Meyer used a ventilation system, which their expert indicated was a factor

contributing to the explosion. Nationwide further points out that Barton Solvents’s

representatives toured the plant, knew the heptane was used for industrial

purposes, industrial facilities typically have ventilation, and heptane vapors would

respond to the air currents generated by a ventilation system. Nationwide argues

that the defendants failed to adequately warn that because of A.H. Meyer’s

ventilation system, heptane vapors could travel more than five feet.


4.       Nationwide admitted at the summary judgment hearing and at oral
         argument it did not have experts or other persons who would say that the
         warning should have been different.

                                          -9-
#26956

[¶21.]       The MSDS, however, expressly warned that heptane vapors could

travel long distances. Bold lettering on the front of the MSDS warned that “[v]apor

may travel considerable distance to source of ignition and flash back.” The third

page of the MSDS warned that vapor “may travel long distances along the ground to

an ignition source and flash back.” Thus, although the MSDS and NEC

incorporated the NFPA illustration showing five feet of separation, A.H. Meyer was

also warned that the distance could be greater; i.e. that heptane vapors could travel

considerable and long distances. Moreover, the MSDS specifically warned that

heptane was to be used only with “adequate” ventilation, and NFPA 497 warned

that use of its five-foot illustration should be used with “sound engineering

judgment.” Finally, as the circuit court correctly noted, Nationwide provided no

facts indicating that the Barton employees observed anything specific about the

ventilation system during their tour of the facility. There was no evidence the

employees saw the ventilation system A.H. Meyer designed, saw any particular

risks of a heptane explosion in the plant, or were asked to look for such risks.

[¶22.]       The summary judgment evidence indicated that the warnings provided

to A.H. Meyer were the NEC and NFPA standards. Further, although Nationwide

established an affirmative evidentiary basis for proceeding to trial on the question

of causation, it did not produce an expert or identify specific, affirmative evidence

indicating that the MSDS, NEC, and NFPA warnings were inadequate. We

conclude that the circuit court did not err in granting summary judgment on strict

liability and negligence because Nationwide could not meet its summary judgment

burden of producing evidence that the warnings provided were inadequate.


                                          -10-
#26956

Express Warranty

[¶23.]       SDCL 57A-2-313(b) provides that “[a]ny description of the goods which

is made part of the basis of the bargain creates an express warranty that the goods

shall conform to the description.” Nationwide points out that the heptane invoices

informed the purchaser to read the MSDS. The MSDS warned buyers that: “[a]ll

electrical equipment should comply with the National Electric Code”; the NEC

refered to NFPA 497; and NFPA 497 illustrated the five-foot spacing between

heptane and standard electrical switches. Therefore, Nationwide argues that the

five-foot requirement became the equivalent of an instruction manual or description

of the goods. Nationwide further argues that because there was an explosion, the

heptane did not conform to that description. See James River Equip. Co. v. Beadle

Cnty. Equip., Inc., 2002 S.D. 61, ¶ 21, 646 N.W.2d 265, 269 (stating that purchase

agreements “may incorporate by reference another document containing technical

specifications for the product, and this will likely create an express warranty by

description.”) (citations omitted).

[¶24.]       We first observe that Nationwide does not contend that the heptane

was defective, contaminated, or otherwise anything other than the heptane A.H.

Meyer contracted to receive. Further, the MSDS, NEC, and NFPA 497 did not

expressly warrant the heptane. Those documents warned of the danger associated

with heptane’s use. A warning is the “pointing out of danger.” Black’s Law

Dictionary (9th ed. 2009). In contrast, a warranty is “[a] promise that the thing

being sold is as represented[.]” Id. One is an alert, the other a promise. Although

we agree with Nationwide that a warning could constitute a warranty in some


                                         -11-
#26956

cases, NFPA 497 was a recommendation to be used with sound engineering

judgment. It was not an incorrect, affirmative promise.

[¶25.]         Nationwide’s reliance on James River Equipment Co. is misplaced.

James River Equipment Co. involved an affirmative representation of the number of

hours certain equipment had been used. 2002 S.D. 61, ¶ 4, 646 N.W.2d at 267.

Because the number of hours represented was inaccurate, this Court found a breach

of express warranty. Id. ¶ 31, 646 N.W.2d at 271. But here, as previously noted,

the warnings did not affirmatively represent that heptane vapors would not explode

if placed five feet from non-explosion proof switches. NFPA 497 expressly stated

that its purpose was to provide the user with a basic understanding of parameters

to determine the location of hazardous liquids, assist in the selection of electrical

equipment, and to be used as a guide to be applied with sound engineering

judgment. Because NFPA 497 did not provide affirmative representations or

instructions indicating heptane would not explode if its recommendations were

followed, 5 James River Equipment Co. is inapposite. There is no evidence that

these defendants made untrue representations of fact regarding heptane. 6

[¶26.]         Nationwide, however, also points out that NFPA 497 contained

illustrations of the five-foot spacing between heptane and electrical equipment.



5.       Nationwide’s reliance on other language in the NFPA is misplaced.
         Nationwide overlooks the language that the NFPA contains recommended
         practices to be used as a guide with sound engineering judgment.

6.       Nationwide’s reliance on Weinstat v. Dentsply Int’l, Inc., 103 Cal. Rptr. 3d 614
         (Cal. Ct. App. 2010) is misplaced for the same reason. In that case, the
         products “Directions for Use” incorrectly stated it could be used for oral
         surgery. Id. at 620.

                                           -12-
#26956

Nationwide argues those illustrations constituted instructions providing an express

warranty. See Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270, 279 (4th Cir.

2007) (concluding a jury could find that illustrations and instructions regarding the

installation of airplane cables constituted an express warranty).

[¶27.]        Nationwide’s reliance on Colgan Air is misplaced. In Colgan Air an

airplane maintenance manual stated that “[p]roper winding of the cables on the

pedestal and actuator drums, is shown in . . . the Elevator Tab Control Cables

Winding illustration in Chapter 27-30-04 for elevator tabs, ensures against crossing

the cables causing improper trim tab movement.” Id. at 279 (second emphasis

added). Here, the language and illustration in NFPA 497 did not use the word

“ensure” or other similar language affirmatively representing that explosions would

not occur if the illustration was followed. Nationwide failed to identify evidence

suggesting that the defendants’ warnings were an affirmative description,

instruction, or illustration that constituted an express warranty of heptane that

was untrue.

Implied Warranty of Fitness for a Particular Purpose

[¶28.]        Nationwide suggests that because of the parties’ lengthy history,

Barton Solvents knew A.H. Meyer’s purpose for using heptane. Nationwide

contends that the defendants had reason to know their buyers would rely upon the

defendants’ expertise, skill, and knowledge in furnishing suitable goods.

Nationwide argues that the heptane was not fit for A.H. Meyer’s particular purpose

because the heptane vapors drifted and caused an explosion.




                                         -13-
#26956

[¶29.]         “Where the seller at the time of contracting has reason to know any

particular purpose for which the goods are required and that the buyer is relying on

the seller’s skill or judgment to select or furnish suitable goods, there is . . . an

implied warranty that the goods shall be fit for such purpose.” SDCL 57A-2-315.

“When an implied warranty of fitness for purpose is created, the seller must deliver

a product that is fit for the purpose for which it is intended.” Virchow v. Univ.

Homes, Inc., 2005 S.D. 78, ¶ 21, 699 N.W.2d 499, 505. “A perfect product is not

required.” Id. (citing Waggoner v. Midwestern Dev., Inc., 83 S.D. 57, 68, 154 N.W.2d
803, 809 (1967)). “The person asserting a violation of the warranty of fitness for a

particular purpose must present sufficient evidence, direct or circumstantial, to

permit the inference that the product was defective when it left the manufacturer’s

possession or control.” Id. ¶ 21, 699 N.W.2d at 506 (citing Schmaltz v. Nissen, 431
N.W.2d 657, 663 (S.D. 1988); Pearson v. Franklin Labs., Inc., 254 N.W.2d 133 (S.D.

1997)).

[¶30.]         In this case, Nationwide does not argue that the heptane was defective

or unfit for rendering beeswax when the heptane left Barton Solvent’s possession. 7

The fact that A.H. Meyer’s ventilation system possibly moved the heptane vapors

more than five feet away from the heptane source did not mean the heptane was not



7.       Nationwide does argue that the heptane was defective because it contends
         that the defendants failed to warn of a foreseeable danger. All authority
         cited for this argument is premised on inadequate warnings. Here, we have
         already decided Nationwide failed to identify sufficient affirmative evidence
         indicating that the warning was inadequate. Nationwide’s authorities are
         also distinguishable because in those cases: (1) there was no warning; (2)
         there was evidence indicating the warnings were inadequate; or (3) the
         product was physically defective for the actual purpose intended.

                                           -14-
#26956

fit for rendering beeswax. Nationwide failed to identify evidence suggesting the

heptane was not fit for rendering beeswax. 8

Implied Warranty of Merchantability

[¶31.]         Under SDCL 57A-2-314, if goods are sold by “a merchant with respect

to goods of that kind,” there is an implied contract those goods are merchantable.

SDCL 57A-2-314(1). Merchantable goods are those that, among other things . . . :

               (c) Are fit for the ordinary purposes for which such goods are
               used; and . . .
               (e) Are adequately contained, packaged, and labeled as the
               agreement may require; and
               (f) Conform to the promises or affirmations of fact made on the
               container or label if any.

SDCL 57A-2-314(2).

[¶32.]         Nationwide argues that the heptane was not fit for its ordinary

purpose under SDCL 57A-2-314(2)(c) because it caused an explosion. Nationwide

contends that this case is similar to Crandell v. Larkin & Jones Appliance Co., 334
N.W.2d 31, 36 (S.D. 1983) (concluding that by starting a fire, the dryer was not fit

for the purpose for which it was purchased).

[¶33.]         Crandell is inapposite. In that case, a used clothes dryer was sold with

a guarantee for workmanship, parts, and labor. Id. at 32. Fourteen days after the

sale, the dryer overheated causing a fire and damage to plaintiff’s home. Id. The

fire was caused by defective thermostats in the dryer. Id. at 34. But in this case,




8.       Nationwide also argues that the defect stems from the adequacy of the
         warning and product use instructions. But as we have previously explained,
         Nationwide failed to identify sufficient evidence to support this theory.

                                          -15-
#26956

unlike Crandell, there was no defect in the heptane itself and there was no

affirmative guarantee of the product. 9

[¶34.]         Nationwide argues that the heptane was not merchantable under

SDCL 57A-2-314(2)(e) because it contends the heptane was inadequately labeled.

But this is the same argument we have rejected under Nationwide’s other claims.

For the reasons previously discussed, this argument is without merit.

[¶35.]         Finally, Nationwide argues that the heptane was not merchantable

under SDCL 57A-2-314(2)(f). Nationwide contends that the heptane did not

conform to the promises or affirmations made by the defendants. Because

Nationwide agrees that this argument is premised on the same contentions we

rejected under express warranty, we affirm on this claim without further

discussion.

[¶36.]         We affirm the circuit court’s grant of summary judgment.

[¶37.]         GILBERTSON, Chief Justice, and KONENKAMP, SEVERSON, and

WILBUR, Justices, concur.




9.       Nationwide’s other authority is also distinguishable. The cases cited either
         (1) determined the warning was inadequate and the damage was foreseeable,
         (2) only recognized the potential of a claim for implied warranty of
         merchantability, or (3) affirmed summary judgment in favor of defendants on
         the issue of causation.

                                          -16-